Citation Nr: 1019437	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
ankylosis of the lumbar vertebrae at L3-4.

2.  Entitlement to an evaluation in excess of 20 percent for 
osteomyelitis of the pelvis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1966 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January and August 2006 
by the Department of Veterans Affairs (VA) Hartford, 
Connecticut, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his service-connected lumbar 
vertebrae ankylosis and his pelvic osteomyelitis have 
worsened and that this decline warrants a higher disability 
rating.  The Veteran also contends that he is entitled to 
TDIU.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The most 
recent VA examination in this case was conducted in August 
2005.  The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  Based on the 
Veteran's subsequent statements as well as VA evidence of 
record since that time, the Board finds that the Veteran 
should be provided new VA examinations to assess the severity 
of his service-connected lumbar vertebrae ankylosis and 
pelvic osteomyelitis.

Additional evidence of record shows that the Veteran received 
Social Security Disability benefits. Thus, the RO should 
contact the Social Security Administration (SSA) and/or other 
appropriate Federal agency and request a complete copy of any 
and all adjudications and the records underlying the 
adjudications for Social Security Disability benefits.  If no 
such records exist, information to that effect should be 
included in the claims file.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from August 31, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
relevant VA medical treatment records 
pertaining to the Veteran that date from 
August 31, 2006.

2.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Disability benefits.  If no such records 
exist, information to that effect should 
be included in the claims file and the 
Veteran should be notified as such.  VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA spine 
examination.  The claims folder must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time and included in the examination 
report.  

The Veteran should be afforded a VA spine 
examination to ascertain the nature and 
severity of his service-connected lumbar 
vertebrae ankylosis.  In particular, the 
examiner is asked to include a discussion 
about the ranges of motion of the lumbar 
spine.  The examiner should also state 
whether the service-connected back 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain, and if so, whether 
there is an additional loss of range of 
motion as a result of these symptoms or 
upon repetitive use or during flare-ups.  
The examiner should state whether the 
lumbar vertebrae ankylosis is manifested 
by unfavorable ankylosis of the 
thoracolumbar spine and/or unfavorable 
ankylosis of the entire spine (note: 
unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following:  difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching).  The examiner should also 
indicate whether the Veteran has 
incapacitating episodes that require bed 
rest prescribed by a physician and 
treatment by a physician and, if so, how 
often.

The examiner must also specify whether the 
Veteran has any objective neurologic 
abnormalities associated with the service-
connected back disability, including, but 
not limited to the bladder, bowel, or the 
lower extremities.  If so, what is the 
level of severity of each associated 
neurological abnormality.  

The examiner is also asked to provide an 
opinion as to whether the Veteran is 
unemployable due to his service-connected 
back disability alone or in conjunction 
with his service-connected pelvic 
osteomyelitis, taking into consideration 
his work experience as a computer 
infrastructure project manager.  See 
August 2005 VA Compensation and Pension 
(C&P) examination report; lay statements 
from Veteran and wife dated October 2006.  
The examiner must provide a complete 
rationale for any stated opinion.   

4.  After Steps 1 and 2 are completed, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo an examination to 
assess the severity of the Veteran's 
service-connected pelvic osteomyelitis.  
The claims folder must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time and included in the 
examination report.

In particular, the examiner is asked to 
discuss the frequency and severity of the 
Veteran's service-connected pelvic 
osteomyelitis.  Additionally, the examiner 
should indicate whether the Veteran's 
service-connected pelvic osteomyelitis is 
manifested by definite involucrum or 
sequestrum, a long history of 
intractability and debility, anemia, 
amyloid liver changes, and/or 
constitutional symptoms.  If he does have 
constitutional symptoms, are the symptoms 
continuous.  The examiner must provide a 
complete rationale for any stated opinion.

The examiner is also asked to provide an 
opinion as to whether the Veteran is 
unemployable due to his service-connected 
pelvic osteomyelitis alone or in 
conjuction with his service-connected 
lumbar disability, taking into 
consideration his work experience as a 
computer infrastructure project manager.  
See August 2005 VA Compensation and 
Pension (C&P) examination report; lay 
statements from Veteran and wife dated 
October 2006.  The examiner must provide a 
complete rationale for any stated opinion.   

5.  Thereafter, the RO should ensure that 
the development above has been completed 
in accordance with the remand instructions 
and then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

